Case 13-50530-CSS   Doc 772-31   Filed 08/21/20   Page 1 of 2




Exhibit 140
                Case 13-50530-CSS          Doc 772-31       Filed 08/21/20   Page 2 of 2




   From:                Ira Tochner [ira.tochner@yucaipaco.com]
   Sent:                Tuesday, May 17, 2011 9:42 AM
   To:                  DerexWaiker; Mark AHI Gendregske



   Fyij Bilbao called and said Riggs desperately wants to do a deal. Doesn't want Axis. I didn't
   respond., except to say Riggs knows the deal (which I assume he knows that it's par on
   nothing). His Imperial banker wants to talk to us directly., and stop going thru Black
   Diamond. I said I'd ask Ron if he wants us take that meeting.




                                                                                             DEPOSITION EXHIBIT


                                                                                                  5-/i/t^
                                                                                           Rich Gerrmsen, OCR, CRCR, CRR, RMRJ



Confidential                                                                           YUCA1PA712516
